Citation Nr: 0523741	
Decision Date: 08/29/05    Archive Date: 09/09/05	

DOCKET NO.  98-15 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from November 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas which found that new and material evidence had 
not been submitted to reopen a claim of service connection 
for a psychiatric disability other than PTSD, and denied 
service connection for PTSD.  

A July 2002 Board decision reopened the claim of service 
connection for a psychiatric disability other than PTSD and 
denied service connection for a psychiatric disability, to 
include psychosis, schizophrenia, major depression, and PTSD.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2003 the Court vacated that part of the July 2002 Board 
decision which denied service connection on the merits, and 
remanded the case for further development and adjudication.  
The Board remanded the appeal in December 2003.


FINDING OF FACT

The veteran is presumed to have not had a psychiatric 
disability at service entrance; his PTSD and bipolar disorder 
are related to his active service, but other psychiatric 
disabilities are not shown to be related to active service.


CONCLUSION OF LAW

PTSD and bipolar disorder were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence of record which 
includes but is not limited to the service medical records, 
statements submitted by the veteran, VA and outpatient 
treatment records, VA examination reports, and letters and 
statements submitted by private health care providers.

The initial question is whether the veteran's acquired 
psychiatric disability preexisted his period of military 
service.  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
to be in sound condition when he entered into military 
service except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  

The veteran's service entrance examination, dated in 
September 1965, reflects that the veteran was psychiatrically 
normal.

Therefore, the veteran is presumed to not have any 
psychiatric disorder at the time of his entry into active 
service.  The burden is on VA to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's acquired psychiatric disorder both preexisted prior 
to entry into service and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002); see VAOPGCPREC3-2003; 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  An 
amendment to 38 C.F.R. § 3.304(b) (2004) has been 
accomplished to require that, in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA, 
not the claimant, must prove by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
Government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The Government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
'increase in disability [was] due to the natural 
progress of the' preexisting condition.  38 U.S.C. 
§ 1153.  If this burden is met, the veteran is not 
entitled to service-connected benefits.  However, 
if the Government fails to rebut the presumption of 
soundness under § 1111, the veteran's claim is one 
for service connection.  This means that no 
deduction for the degree of disability existing at 
the time of entrance will be made if a rating is 
awarded.  See 38 C.F.R. § 3.322."  Wagner at 1096.  
"The clear-and-unmistakable evidence standard is an 
'onerous' one...and requires that the 
no-aggravation result be 'undebatable.'  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003).  

Service medical records do not indicate any finding of 
psychiatric disability during the veteran's active service.  
They do reflect that he had cut his wrists in July 1966.  An 
August 1966 psychiatric evaluation indicates that the veteran 
had been seen four times for psychiatric treatment after his 
initial visit.  During these treatments he had frequently 
inferred vague suicidal threats.  It was noted that he had 
made a suicidal gesture by slashing his wrists.  The veteran 
had reported another suicide attempt at the age of 16.  The 
diagnosis was no psychiatric disease.  

Although the record does not indicate that the veteran 
received any psychiatric care following his active service 
until the 1990's, a statement and letters from M. W. 
Davidson, Ph.D., a private licensed psychologist, dated in 
May, July and September 1998, reflect that he had seen the 
veteran since November 1997.  They indicate that the 
veteran's diagnoses were bipolar disorder and PTSD.  
Dr. Davidson indicated that he believed that the veteran's 
PTSD was related to his childhood and to his experience in 
the military.  Dr. Davidson indicated that he believed that 
the veteran's childhood, together with his military 
experience had played a significant role in the veteran's 
current mental illness.  

Letters, dated in September 1997 and April 1998, from M. E. 
Ziolko, Ph.D., a private licensed psychologist, reflect that 
the veteran had childhood mental illness that was aggravated 
by his active service.  They indicate that the veteran's 
diagnosis included bipolar disorder and PTSD.  

Letters, dated in April 2003 and February 2004, from S. 
Oldham, Ed. S., a private licensed psychological examiner, 
reflect the belief that the veteran had mental childhood 
illness and that his current diagnoses included bipolar 
disorder and PTSD.  It is indicated that the veteran's PTSD 
existed during his childhood and was made much worse due to 
his military experience.  

In July 1998, a VA examiner had indicated that it was 
difficult to determine the extent to which military service 
may have exacerbated the veteran's diagnosed psychiatric 
disabilities.  The report of examination by another VA 
psychologist in January 2005 contains diagnoses including 
bipolar disorder and PTSD.  The examiner addressed the 
questions posed by the Board, and repeatedly stated that the 
veteran's psychiatric problems did not likely have an 
accelerated progression and were not likely permanently 
aggravated during the veteran's military service.  The 
examiner also addressed, as requested by the Board, the 
opinions of Drs. Ziolko, Davidson, and Oldham, discussed 
above.  He noted that Dr. Ziolko did not provide any 
rationale or evidence for her opinion, although he 
acknowledged that one could speculate that the condition was 
aggravated by military service.  He also refuted 
Dr. Davidson's opinions on the basis of the comments in the 
record, the absence of mental health records for years after 
military service, and the psychological test results after 
service.  The examiner also noted that Dr. Oldham (who 
reported that she is a licensed psychological examiner) was 
not a licensed psychologist, and refuted her opinion as well. 

Nonetheless, the examiner essentially refused to address 
whether it was "undebatable" that an increase in severity 
of the veteran's psychiatric disability during his military 
service was due to the natural progress of the disease.  
Rather, he indicated that he was unfamiliar with such a 
medical or legal standard and added, "One can debate 
anything."  Thus, while the examiner made it abundantly 
clear in his report that it was unlikely that the veteran's 
psychiatric disability was aggravated during the veteran's 
active military service, he did not indicate that there was 
clear and unmistakable evidence that the psychiatric 
disability was not aggravated during such service.

The above-referenced medical evidence is the medical evidence 
of record that relates to whether the veteran had an acquired 
psychiatric disorder that preexisted active service and, if 
so, whether it was aggravated during his active service.  The 
Board concludes that there is clear and unmistakable evidence 
that the veteran had an acquired psychiatric disorder that 
preexisted active service because all of the competent 
medical evidence reaches that conclusion.  While there is 
some disagreement as to whether both PTSD and bipolar 
disorder preexisted active service or whether only PTSD 
preexisted active service, all competent medical evidence is 
conclusive in arriving at the determination that the veteran 
had an acquired psychiatric disorder that preexisted his 
active service.  

As a consequence of the 2005 VA examiner's refusal to 
indicate that there exists clear and unmistakable evidence 
that the veteran's psychiatric disability was not aggravated 
during the veteran's active military service, there is no 
competent medical evidence which indicates that the veteran's 
preexisting psychiatric disorder was clearly and unmistakably 
not aggravated by service or not aggravated beyond the 
natural progress of the disease.  Rather, the rest of the 
competent medical evidence tends to indicate that there was 
some aggravation - although there is not agreement about the 
degree of aggravation.  Moreover, these opinions do not 
clearly address the question whether the preexisting 
psychiatric disorder was aggravated beyond the natural 
progress of the disease during the veteran's active service.  

Therefore, the Board concludes that there is not clear and 
unmistakable evidence that the veteran's preexisting acquired 
psychiatric disorder was not aggravated by service.  
Accordingly, the veteran is presumed to have been sound at 
entrance and his claim is for service connection for an 
acquired psychiatric disorder.

The competent medical evidence is in agreement that the 
veteran had PTSD during his active service.  There is some 
disagreement in the January 2005 VA examination report with 
respect to whether or not the veteran had a bipolar disorder 
during his active service or whether his active service 
triggered his bipolar disorder.  The private medical evidence 
supports the conclusion that either the bipolar disorder 
existed during the veteran's active service or was triggered 
as a result of his active service.  While the January 2005 VA 
examiner indicates the belief that the bipolar disorder was 
not manifest until 1994, he acknowledges that its existence 
during service, or a relationship to service, is possible, 
but indicates that this is speculation.  With consideration 
that there is competent medical evidence supporting the 
conclusion that the veteran's bipolar disorder existed during 
active service or is related to active service, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the veteran's bipolar disorder is related to 
his active service.  In resolving all doubt in the veteran's 
behalf, the Board concludes that his bipolar disorder is 
related to his active service.  Accordingly, service 
connection for PTSD and bipolar disorder, on the basis of 
service incurrence, is warranted. 

The Board observes that the report of an August 1994 VA 
examination reflects diagnoses including major depression and 
a September 1997 letter from J. Pang, M.D., a private 
physician, reflects that the veteran has been diagnosed with 
schizophrenia and major depression.  However, more recent 
competent medical evidence does not indicate that the veteran 
currently has either schizophrenia or major depression.  
Further, there is no competent medical evidence that 
associates his schizophrenia and major depression with his 
active service and both schizophrenia and depression were 
first diagnosed more than 25 years after his active service.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309 (2004).  


Even with consideration of the one-year presumption, there is 
no competent medical evidence that indicates that the 
veteran's schizophrenia or major depression existed within 
one year of his discharge from active service or that they 
are related to his active service.  Rather, the competent 
medical evidence indicates that they were first diagnosed 
decades after his active service.  Further, the competent 
medical evidence does not currently diagnose either of these 
disabilities.  Therefore, a preponderance of the evidence is 
against service connection for either major depression or 
schizophrenia.  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(2002); 38 C.F.R. § 3.159(b)(c) (2004).

The Court's decision in Pellegrini v. Principi, 18 Vet. 
App. 212 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, however, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed by the 
time the VCAA was enacted.  The Court acknowledged in 
Pelegrini, at 120, that where, as here, the § 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to the veteran by letter in March 
2004.  His claim was subsequently readjudicated and a 
supplemental statement of the case (SSOC) issued in February 
2005.  The February 2005 SSOC also provided the veteran with 
VCAA implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. at 
120-121.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, it would have been impossible to have 
provided the notice prior to the initial adjudication because 
the VCAA had not yet been enacted.  Further, the content of 
the notices provided to the veteran has fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  The notices informed him 
of the information and evidence that was not of record that 
was necessary to substantiate the claim, what VA would seek 
to provide, as well as what the claimant was expected to 
provide.  The veteran was also informed to provide any 
evidence in his possession that would help to substantiate 
his claims.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran.  

All VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  .  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the veteran has not been 
prejudiced by the timing of that notice.

With respect to the VA's duty to assist, the veteran has been 
afforded VA examinations and has indicated that he does not 
desire a hearing.  VA and private treatment records have been 
obtained, as have the veteran's service medical records.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in a law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  


ORDER

Service connection for PTSD and bipolar disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


